Citation Nr: 1219223	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  03-35 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability (other than posttraumatic stress disorder (PTSD)).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The Veteran had active duty for training (ACUDTRA) from October 1986 to March 1987 and served on active duty from February 1988 to July 1990. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a Board hearing, but failed to report for a hearing scheduled in June 2006.  The Board previously remanded this issue for further development in October 2006, May 2009, and May 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges the delay in appellate review in this matter.  However, despite the prior remands, the record still does not show that the Veteran has been afforded appropriate notice regarding the attempt to reopen the claim based on an acquired psychiatric disability (other than PTSD).  The Board stresses that service connection for PTSD was denied by the Board in October 2006.  That issue is no longer in appellate status.  What remains in appellate status is the matter of the Veteran's request to reopen a separate claim of service connection for an acquired psychiatric disability other than PTSD.  The RO initially denied this claim (then described as a nervous disorder with depression) by rating decision in June 1998.  The Veteran requested that this claim be reopened in May 2001.  The RO denied the request to reopen in January 2003, and the Veteran appealed.  Again, the issue remaining before the Board is whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability (other than posttraumatic stress disorder (PTSD)).

As noted in the Board's October 2006, May 2009, and May 2011 remands, review of the record revealed that the request to reopen the claim for service connection for an acquired psychiatric disability other than PTSD was filed in May 2001 and, thus, the former provisions of 38 C.F.R. § 3.156(a) are applicable.  The Board found that the RO had not notified the Veteran of the former provisions of 38 C.F.R. § 3.156(a) and the prior notices had not complied with Kent v. Nicholson, 20 Vet. App. 1 (2006), in that the Veteran had not been informed of the basis for the previous denial and what the evidence must show in order to reopen her particular claim.  The May 2011 Board remand also noted that, while the RO sent notice to the Veteran in June 2010, the notice addressed the issue of PTSD, which is no longer on appeal.  Thus, the Board remanded this issue and directed the RO to send an appropriate VCAA (Veterans Claims Assistance Act of 2000) letter notifying the Veteran of the former provisions of 38 C.F.R. § 3.156(a) (pre-August 2001) and the requirements set forth in Kent as to the request to reopen a claim for service connection for an acquired psychiatric disroder other than PTSD.  

Accordingly, the RO sent notice to the Veteran in May 2011 and a corrective letter in November 2011.  Although the November 2011 corrective letter included notice of the former provisions of 38 C.F.R. § 3.156(a) (pre-August 2001) and referenced the claim of service connection for an acquired psychiatric disroder other than PTSD, the language of the letter actually addressed the issue of PTSD (which, as noted, is no longer on appeal) when informing her of the basis for the previous denial and what the evidence must show in order to reopen this particular claim.  Thus, unfortunately, this issue must be returned again for proper VCAA notice in compliance with the Board's prior remand instruction.  Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Although the Board regrets further delay, it must ensure proper notice to the Veteran as required by law.

Accordingly, the case is REMANDED for the following action:

1.  The RO should advise the Veteran that because there was a prior final denial of her claim for service connection for an acquired psychiatric disability other than PTSD, she must submit (VA must receive) new and material evidence to reopen such claim, and provide her the further notice required in claims to reopen in accordance with the Court's decision in Kent, supra.

The notice provided to the Veteran should specifically advise her of the bases for the June 1998 denial (not the January 1994 PTSD denial) of the claim then described as for a nervous disorder with depression and what evidence is necessary to reopen that claim. 

2.  To avoid further remand, the RO should review the VCAA notice provided above and ensure that it is Kent compliant with respect to the claim for service connection for an acquired psychiatric disability other than PTSD.

3.  Following all development as may be indicated by any response received as a consequence of the action taken above, the claim should be readjudicated.  If it remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After the Veteran has had an opportunity to respond, the appeal should be returned to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


